DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 09/13/2021 following the advisory action of 08/30/2021. Claims 1, 12, and 17 were amended; claims 18 – 20 and 21-24 were cancelled.  Claims 1, 5-10, 12-17 and 21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/13/2021, with respect to the claim objections and claims rejected under 35 USC § 103 have been fully considered and are persuasive.  The objections and rejections of 06/25/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 5-10, 12-17 and 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10982564 – published grant of prior art Weaver utilized in the Final Rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745